PER CURIAM.
Appellant, C. D. W., a juvenile seeks reversal of an order denying his motion to dismiss the petition for delinquency filed against him and subsequent adjudication of delinquency on the ground that the petition was filed in the circuit court in excess of 30 days from the date on which the complaint against him was received by the intake office of the Division of Youth Services. The State confesses error.
Upon the authority of Section 39.05(7), Florida Statutes (1975) and S. R. v. State, 346 So.2d 1018 (Fla.1977), we find that the petition should have been dismissed with prejudice and, therefore, reverse the adjudication of delinquency.
Reversed.